OPINION — AG — THE LEGISLATURE OF THE STATE OF OKLAHOMA HAS PLENARY AUTHORITY TO PROVIDE FOR RETIREMENT PLANS FOR ALL TEACHERS IN PUBLIC AND HIGHER EDUCATION WITHIN THE STATE OF OKLAHOMA AND THAT THE LEGISLATURE MAY IN ITS DISCRETION ESTABLISH SET GUIDELINES OR LIMITATIONS ON RETIREMENT PLANS OR SUPPLEMENTAL RETIREMENT PLANS AS MAY BE OFFERED BY THE VARIOUS BOARDS OF REGENTS TO EMPLOYEES OF THE INSTITUTIONS OF HIGHER EDUCATION IN THIS STATE. (SCHOOLS) CITE: ARTICLE V, SECTION 62, OPINION NO. 72-146, 70 O.S. 1979 Supp., 3412 [70-3412], 70 O.S. 1971 3510 [70-3510], ARTICLE VI, SECTION 31(A), ARTICLE XIII, SECTION 8, ARTICLE XIII, SECTION 14, 70 O.S. 1971, 17-101 [70-17-101], 70 O.S. 1971 3305 [70-3305], 70 O.S. 1974 Supp., 4423 [70-4423], 70 O.S. 1974 Supp., 4418 [70-4418], 70 O.S. 1971 3701 [70-3701], ARTICLE X, SECTION 23(A), ARTICLE X, SECTION 24, ARTICLE X, SECTION 25 (JOHN F. PERCIVAL) ** SEE: OPINION NO. 87-109 ** SEE: OPINION NO. 88-012 (1988)